             Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         COLIN BANCROFT,                                CASE NO. C17-1312JLR

11                              Plaintiff,                ORDER DENYING PLAINTIFF’S
                  v.                                      MOTION TO RETAX COSTS
12
           MINNESOTA LIFE INSURANCE
13
           COMPANY,
14
                                Defendant.
15
                                     I.      INTRODUCTION
16
           Before the court is Plaintiff Colin Bancroft’s motion to retax costs in this suit.
17
     (Mot. (Dkt. # 74).) Defendant Minnesota Life Insurance Company (“Minnesota Life”)
18
     opposes the motion. (Resp. (Dkt. # 75).) The court has considered the motion, the
19
     //
20
     //
21
     //
22


     ORDER - 1
                Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 2 of 10



 1   parties’ submissions in support of and in opposition to the motion, other relevant portions

 2   of the record, and the applicable law. Being fully advised, 1 the court DENIES the

 3   motion.

 4                                     II.   BACKGROUND

 5          On July 18, 2018, the court denied Mr. Bancroft’s motion for partial summary

 6   judgment and granted Minnesota Life’s cross-motion for summary judgment on all of

 7   Mr. Bancroft’s claims. (SJ Order (Dkt. # 64).) The court entered judgment in favor of

 8   Minnesota Life and dismissed the case with prejudice that same day. (Judg. (Dkt. # 65).)

 9          On July 30, 2018, Minnesota Life filed a motion for an award of $4,586.24 in

10   costs. (MFC (Dkt. # 67).) Minnesota Life noted its motion for August 10, 2018, which

11   provided just 11 days of notice to Mr. Bancroft, rather than the 14 days required by the

12   federal and local rules. (See id. at 1); see Fed. R. Civ. P. 54(d)(1); see also Local Rules

13   W.D. Wash. LCR 54(d). On August 8, 2018, Mr. Bancroft filed his opposition to

14   Minnesota Life’s motion. (8/8/18 Resp. (Dkt. # 70).) In his opposition, Mr. Bancroft

15   made all of the arguments he advances in his present motion, including that (1) the

16   motion was procedurally improper because Minnesota Life noted it incorrectly, (2) Mr.

17   Bancroft, and not Minnesota Life, was the actual prevailing party, and (3) the relative

18   financial positions of the party weighed against an award. (Compare id. at 1-6, with Mot.

19   at 1-6.) In addition, Mr. Bancroft objected to certain specific cost items totaling $914.86

20   //

21          1
              No party has requested oral argument (see Mot. at 1; Resp. at 1), and the court considers
     oral argument to be unnecessary to its disposition of the motion, see Local Rules W.D. Wash.
22   LCR 7(b)(4).


     ORDER - 2
              Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 3 of 10



 1   of the costs that Minnesota Life requested. (See 8/8/18 Resp. at 6-7.) Minnesota Life did

 2   not file a reply. (See generally Dkt.)

 3          The court referred Minnesota Life’s motion to the Clerk. (See 7/31/18 Dkt.

 4   Entry.) On August 24, 2018, the Clerk granted Minnesota Life’s motion in part but

 5   disallowed the $914.84 in costs to which Mr. Bancroft raised specific objections.

 6   (8/24/18 Order (Dkt. # 73).) In total, the Clerk awarded $3,671.40 in costs to Minnesota

 7   Life. (Id. at 1.) The Clerk also stated that he “had no discretion but to allow costs to the

 8   prevailing party,” and that the “relative financial positions of the parties [could not] be

 9   taken into consideration by the [C]lerk.” (Id. at 2.)

10          On August 31, 2018, Mr. Bancroft filed the present motion to retax costs. (See

11   Mot.) He asks the court to “modify the [C]lerk’s taxation of costs and deny [Minnesota

12   Life’s] request for costs.” (Id. at 1.) Minnesota Life opposes the motion. (See Resp.)

13   The court now considers Mr. Bancroft’s motion.

14                                      III.   ANALYSIS

15          Federal Rule of Civil Procedure 54(d)(1) provides in pertinent part: “Unless a

16   federal statute, these rules, or a court order provides otherwise, costs—other than

17   attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). As

18   a general matter, Rule 54(d) creates a strong presumption in favor of awarding costs to

19   the prevailing party. Miles v. State of Cal., 320 F.3d 986, 988 (9th Cir. 2003). This

20   presumption is so strong that a court “need not give affirmative reasons for awarding

21   costs” to the prevailing party in rendering its decision on a motion to retax. Save Our

22   Valley v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003). “To overcome this strong


     ORDER - 3
              Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 4 of 10



 1   presumption in favor of awarding costs to the prevailing party, the losing party must

 2   convince the court that the case on which the [motion for costs] rests is ‘not ordinary,’ or,

 3   in other words, that it would not be equitable for the losing party to bear the costs.”

 4   Camfield v. Bd. of Trs. of Redondo Beach Unified Sch. Dist., No.

 5   216CV02367ODWFFM, 2018 WL 910459, at *2 (C.D. Cal. Feb. 14, 2018) (quoting

 6   Ass’n of Mexican–Am. Educators v. State of Cal., 231 F.3d 572, 592–93 (9th Cir. 2000)).

 7          Mr. Bancroft makes three arguments in support of his motion. First, he argues that

 8   the court should deny an award of costs to Minnesota Life because Minnesota Life

 9   improperly noted its motion with only 11 days of notice to Mr. Bancroft rather than the

10   required 14. (Mot. at 2-3.) Next, he argues that an award of costs is unwarranted

11   because he—not Minnesota Life—was the actual prevailing party. (Id. at 3-6.) Finally,

12   he argues that the court should refrain from awarding costs due to the financial disparity

13   between the parties. (Id. at 6.) The court addresses each argument in turn.

14   A.     Insufficient Notice

15          There is no dispute that Minnesota Life made an error in noting its motion with

16   only 11 days’ notice. (See Resp. at 1.) Rule 54(d)(1) provides that “[t]he clerk may tax

17   costs on 14 days’ notice.” Fed. R. Civ. P. 54(d)(1). Accordingly, Minnesota Life should

18   have noted its motion for three Fridays after filing rather than only two. See Local Rules

19   W.D. Wash. LCR 54(d)(3) (“The motion for costs shall be noted for consideration

20   pursuant to LCR 7(d)(3).”); see also id. LCR 7(d)(3) (stating that, with certain exceptions

21   that do not include motions to tax costs, “all other motions shall be noted for

22   consideration on a date no earlier than the third Friday after filing and service of the


     ORDER - 4
                Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 5 of 10



 1   motion.”). Minnesota Life’s noting error, however, provides no basis for overturning the

 2   Clerk’s decision to tax costs against Mr. Bancroft.

 3          Mr. Bancroft demonstrates no prejudice from Minnesota Life’s error which

 4   shorted him three (3) days in responding to Minnesota Life’s motion. Indeed, there is no

 5   argument that he asserts now that he failed to assert in response to Minnesota Life’s

 6   motion. (Compare Mot., with 8/8/18 Resp.) Further, the Clerk granted all of the specific

 7   cost reductions he requested. (See 8/24/18 Order (reducing Minnesota Life’s award of

 8   costs from $4,586.24 to $3,671.40).)

 9          With respect to Mr. Bancroft’s other arguments, the Clerk stated that he had “no

10   discretion but to allow costs to the prevailing party”—meaning Minnesota Life—and that

11   he could not take into consideration “[t]he relative financial positions of the parties.”

12   (8/24/18 Order at 2.) Although the Clerk may have been unable to consider all of Mr.

13   Bancroft’s arguments, this court can. Indeed, Mr. Bancroft now has had a full

14   opportunity to present all of his arguments to the court—by filing his present motion and

15   reply memorandum. (See generally Mot.; Reply (Dkt. # 76).) Accordingly, the court

16   cannot conclude that Mr. Bancroft was prejudiced by Minnesota Life’s noting error and

17   so declines to overturn the Clerk’s award on that basis. 2 See, e.g., Bates v. State Farm

18
            2
               The cases upon which Mr. Bancroft relies are distinguishable. Most involve motions
19   for an award of costs that were filed too late, rather than noted for consideration too early. See
     Mercado v. HRC Collection Ctr., No. 3:12-CV-122-J-32JBT, 2013 WL 6085221, at *1 (M.D.
20   Fla. Nov. 19, 2013) (denying the defendants’ motion for costs because they “filed their Motion
     for Costs . . . six weeks after entry of the Judgment”); Lagarde v. Metz, No. CV 13-805-RLB,
     2017 WL 2371817, at *4 (M.D. La. May 31, 2017) (denying a motion for costs because the
21
     plaintiff “did not seek costs until almost a month after the . . . deadline,” “failed to follow the
     correct procedures,” and failed to show “excusable neglect”); Lytle v. Carl, 382 F.3d 978, 989
22   (9th Cir. 2004) (affirming the district court’s refusal “to award the remaining taxable costs”


     ORDER - 5
              Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 6 of 10



 1   Mut. Auto. Ins. Co., No. C14-1557JLR, 2015 WL 11714360, at *2 (W.D. Wash. Oct. 19,

 2   2015) (denying the defendant’s motion to strike the plaintiff’s late response because the

 3   defendant “suffered only minimal prejudice by losing two [out of four] days of its time to

 4   prepare a reply memorandum”).

 5   B.     The Prevailing Party

 6          Mr. Bancroft also argues that the court should not award Minnesota Life any costs

 7   because he, and not Minnesota Life, was the true prevailing party in this litigation. (See

 8   Mot. at 3-6.) In November 2017, more than three months after Mr. Bancroft filed suit,

 9   Minnesota Life determined that Mr. Bancroft met the policy criteria and paid him

10   $384,000.00. Mr. Bancroft argues that Minnesota Life paid him the insurance proceeds

11   as a result of his lawsuit, and thus he is effectively the prevailing party. (Id. at 3.) In

12   support of his argument, Mr. Bancroft relies on precedent arising under Olympic

13   Steamship Co. v. Centennial Insurance Co., 811 P.2d 673 (Wash. 1991). (See Mot. at

14   4-5.) In that case, the Washington Supreme Court held “that an award of fees is required

15   in any legal action where the insurer compels the insured to assume the burden of legal

16   action, to obtain the full benefit of his insurance contract . . . .” Olympic Steamship, 811

17   P.2d at 681.

18   //

19

20   because counsel “failed to timely file a bill of costs as required” by the local rules). When a
     motion is filed untimely, there is no way to fully correct the error. Here, however, Mr. Bancroft
     could have apprised the court that he was entitled to three additional days’ notice prior to
21
     responding to Minnesota Life’s motion, but he did not. Further, as noted above, he now has had
     a full opportunity to articulate his arguments to the court. Thus, the court does not find the cases
22   upon which Mr. Bancroft relies persuasive.


     ORDER - 6
                Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 7 of 10



 1          Even assuming that precedent related to Olympic Steamship is applicable to an

 2   award of costs under Rule 54(d)(1), 3 the court cannot conclude that Minnesota Life made

 3   the insurance proceeds payment to Mr. Bancroft as a result of the litigation. Indeed, in its

 4   order granting Minnesota Life’s motion for summary judgment, the court stated:

 5          Due to the passage of nearly five additional months since her original opinion
            in early June 2017, her acceptance of Dr. Cowan’s October 2017 statement
 6          “that individuals with similar factors as Mr. Bancroft” had a (non-biologic)
            MIPI prognosis of 29 months, her inference that the “marked” improvement
 7          anticipated by Dr. Cowan had not occurred, and the fact that Mr. Bancroft
            may have taken a turn for the worse or there may have been negative
 8          developments in Mr. Bancroft’s treatment, Dr. [Shapland] used the 29-month
            median survival (non-biologic MIPI) and determined based on a 90%
 9          certainty standard that as of November 1, 2017, Mr. Bancroft’s life
            expectancy was 24 months or less. (5/7/18 Shapland Decl. ¶ 9; Shapland
10          Dep. at 108:3-122:6.) Minnesota Life paid Mr. Bancroft $384,000.00 the
            next day. (Plf. 2d MSJ at 12; Def. MSJ at 10.)
11
     (SJ Order (Dkt. # 64) at 15.) Thus, Minnesota Life’s payment of insurance proceeds to
12
     Mr. Bancroft was the result of a reevaluation of Mr. Bancroft’s life expectancy on
13
     November 1, 2017; not the instigation of litigation by Mr. Bancroft. Further, the court
14
     expressly denied Mr. Bancroft’s claim that Minnesota Life had breached the policy by
15
     provisionally denying his claim on June 8, 2017. (See id. at 24-32.) Thus, the record
16
     does not support Mr. Bancroft’s contention that Minnesota Life paid benefits to him as a
17
     result of his lawsuit. Instead, undisputed facts in the record indicate that Minnesota Life
18
     //
19
            3
20            An award of attorney’s fees under Olympic Steamship represents an “equitable
     exception to the American rule,” under which “a court has no power to award attorneys’ fees . . .
     in the absence of contract, statute, or recognized ground of equity.” Jaco Env’l, Inc. v. Am. Int’l
21
     Specialty Lines Ins. Co., No. 2:09-cv-0145 JLR, 2009 WL 1591340, at *10 (W.D. Wash. May
     19, 2009). In contrast, Rule 54(d) creates a strong presumption in favor of awarding costs to the
22   prevailing party. See Miles, 320 F.3d at 988.


     ORDER - 7
                Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 8 of 10



 1   eventually paid him the insurance proceeds because, by November 1, 2017, he met the

 2   criteria required under the insurance policy. 4

 3          Minnesota Life prevailed on every aspect of its cross-motion for summary

 4   judgment and in opposing Mr. Bancroft’s summary judgment motion. (See generally SJ

 5   Order.) The court concludes, therefore, that Minnesota Life was the “prevailing party”

 6   for purposes of an award of costs under Rule 54(d)(1).

 7   C.     Disparate Financial Positions

 8          Finally, Mr. Bancroft asserts that the relative financial positions of the parties

 9   weigh in favor of denying an award of costs. (Mot. at 6.) The Ninth Circuit has held that

10   “[c]osts are properly denied when a plaintiff ‘would be rendered indigent should she be

11   forced to pay’ the amount assessed.” Escriba v. Foster Poultry Farms, Inc., 743 F.3d

12   1236, 1248 (9th Cir. 2014) (quoting Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1080 (9th

13   Cir. 1999)). The burden is on Mr. Bancroft to prove his limited financial resources. See

14   Camfield v. Bd. of Trs. of Redondo Beach Unified Sch. Dist., No.

15   216CV02367ODWFFM, 2018 WL 910459, at *3 (C.D. Cal. Feb. 14, 2018) (citing Mam

16   v. City of Fullerton, No. SACV111242JLSMLGX, 2014 WL 12573550, at *1 (C.D. Cal.

17   July 24, 2014) (“The losing party has the burden of showing why costs should not be

18   awarded.”)); see also Rossi v. City of Chicago, 790 F.3d 729, 738 (7th Cir. 2015) (“The

19
            4
20             This case is, therefore, unlike Jaco Environmental, Inc., 2009 WL 1591340, at *10, in
     which the insurance company did not admit its obligation to defend the insured “dating back to
     the initiation of the [underlying] suit” until after the insured had filed its coverage lawsuit. (See
21
     Mot. at 4 (relying upon Jaco).) In contrast, here, the court concluded that Minnesota Life did not
     breach its insurance contract by provisionally denying Mr. Bancroft benefits on June 8, 2017,
22   which precipitated his suit. (See SJ Order at 24-32.)


     ORDER - 8
             Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 9 of 10



 1   burden of proving financial hardship falls on the objecting party, who must provide the

 2   court with sufficient documentation such as affidavits, statements of assets and income,

 3   and a schedule of expenses.”).

 4          In his motion, Mr. Bancroft states that he is “medically retired.” (Mot. at 6 (citing

 5   Bancroft Dep. (Dkt. # 40-1) at 4).) He also asserts that he has “minimal” retirement

 6   assets and other savings and property. (Id. (citing Bancroft Dep. at 33-36).) In his

 7   deposition, he states that, after paying off his debts, he has approximately $75,000.00 left

 8   of the $384,000.00 that Minnesota Life paid him on November 1, 2017. (See Bancroft

 9   Dep. at 33-36.) This evidence is insufficient for the court to conclude that Mr. Bancroft

10   would “be rendered indigent” should the court require him to pay $3,671.40 in costs.

11   See Escriba, 743 F.3d at 1248 (quoting Stanley, 178 F.3d at 1080).

12          Indeed, the $3,671.40 award is relatively small. Compare Save Our Valley, 335

13   F.3d at 946 (upholding the “relatively small sum” of $5,310.55), with Stanley v. Univ. of

14   S. Cal., 178 F.3d 1069, 1080 (9th Cir. 1999) (reversing and remanding the district court’s

15   denial of a motion to re-tax costs of $46,710.97, which had been awarded against an

16   unemployed civil rights plaintiff), and Ass’n of Mexican-Am. Educators, 231 F.3d at 593

17   (holding that the district court did not abuse its discretion by refusing to award

18   “overwhelming” and “extraordinarily high” costs of $216,443.67 against plaintiffs whose

19   “resources are limited”). This case simply does not present “the rare occasion where

20   severe injustice will result from an award of costs.” See Save Our Valley, 335 F.3d at

21   945. The court cannot conclude that Minnesota Life’s costs are so high—nor that Mr.

22   Bancroft’s means so limited—to overcome the strong presumption in favor of awarding


     ORDER - 9
             Case 2:17-cv-01312-JLR Document 77 Filed 10/26/18 Page 10 of 10



 1   costs. See Camfield, 2018 WL 910459, at *4. Accordingly, the court denies Mr.

 2   Bancroft’s motion to retax costs.

 3                                  IV.    CONCLUSION

 4         Based on the foregoing analysis, the court DENIES Mr. Bancroft’s motion to retax

 5   costs (Dkt # 74) and upholds the Clerk’s decision to tax costs of $3,671.40 against Mr.

 6   Bancroft and in favor of Minnesota Life (Dkt. # 73).

 7         Dated this 26th day of October, 2018.

 8

 9                                                   A
                                                     JAMES L. ROBART
10
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 10
